In re: James E. Goodrum and State Farm Mutual Automobile Insurance Company applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Madison. 219 So.2d 802.
The application is denied. According to the facts of the case, as found to be by the court of appeal, there appears no error of law in the judgment complained of.
BARHAM, J., is of the opinion that the writ should be granted. I am doubtful that R.S. 32:141 is applicable and believe that there is a misapplication of the Dixie Drive It Case, Dixie Drive It Yourself System New Orleans Co. v. American Beverage Co., 242 La. 471, 137 So.2d 298.